County Council of Prince George’s County, MD Sitting as the District Council v. Chaney
Enterprises Limited Partnership et al., No. 66, September Term, 2016, Opinion by
Adkins, J.

REAL PROPERTY — ZONING & LAND USE — MARYLAND CODE (1957, 2012
REPL. VOL., 2016 Supp.), § 22-407 OF THE LAND USE ARTICLE — JUDICIAL
REVIEW: Respondents, two mining companies and a mining trade organization, seek to
challenge the adoption of amendments to an area master plan by Petitioner Prince George’s
County Council sitting as District Council under Maryland Code (1957, 2012 Repl.
Vol.), § 22-407(a)(1) of the Land Use Article (“LU”). The broad language of LU § 22-
407(a)(1), which provides for judicial review of “a final decision of the district council,”
without limitation, authorizes judicial review of area master plans. Additionally,
petitioners seeking judicial review under LU § 22-407(a)(1) do not need to participate in
proceedings before the district council or exhaust administrative remedies before seeking
judicial review. Accordingly, LU § 22-407(a)(1) permits Respondents’ challenge.

REAL PROPERTY — ZONING & LAND USE — AMENDMENTS TO AREA
MASTER PLAN: Petitioner’s amendments to an area master plan were based on the
record, and therefore, under Prince George’s County Code (“PGCC”) § 27-646(a)(2), it did
not need to hold a joint public hearing on them with the Prince George’s County Planning
Board. Nevertheless, Petitioner’s adoption of the amendments was procedurally improper
under PGCC § 27-646(a)(3), which requires that all amendments be sent back to the
Planning Board for written comment. Therefore, the amendments are invalid. Because the
challenged amendments are severable from the master plan, the remaining portions of the
master plan still stand.

REAL PROPERTY — ZONING & LAND USE — PREEMPTION — MARYLAND
CODE (1975, 2014 REPL. VOL.), §§ 15-801 THROUGH 15-834 OF THE
ENVIRONMENT ARTICLE — SURFACE MINING ACT: Respondents challenged
amendments to an area master plan on the grounds that they are preempted by Maryland’s
Surface Mining Act (“SMA”), Md. Code (1975, 2014 Repl. Vol.), §§ 15-801 through 15-
834 of the Environment Article (“EN”). Because the State’s authority to grant mining
permits is contingent on compliance with local zoning laws, the General Assembly did not
act with such force that it demonstrated an intent for the State to occupy the entire surface
mining field. Accordingly, the SMA does not preempt local zoning and planning authority.
Circuit Court for Prince George’s County
Case No.: CAL 13-24863
Argued: March 30, 2017


                                                IN THE COURT OF APPEALS

                                                     OF MARYLAND



                                                           No. 66

                                                   September Term, 2016



                                           COUNTY COUNCIL OF PRINCE GEORGE’S
                                           COUNTY, MD SITTING AS THE DISTRICT
                                                       COUNCIL

                                                             v.

                                              CHANEY ENTERPRISES LIMITED
                                                   PARTNERSHIP et al.


                                                    Barbera, C.J.
                                                    Greene
                                                    Adkins
                                                    McDonald
                                                    Watts
                                                    Hotten
                                                    Getty,

                                                           JJ.


                                                    Opinion by Adkins, J.



                                                    Filed: July 28, 2017
       Land use decisions are often contentious and frequently challenged—both

administratively and in court. Petitioner County Council of Prince George’s County sitting

as District Council amended an area master plan to prohibit surface mining in certain

mineral-rich areas of the county. Today we consider whether Respondents—two mining

companies and a mining trade organization—can seek judicial review of the master plan.

We also determine whether the master plan amendments are preempted by state law.

                                    BACKGROUND

       The Maryland-Washington Regional District Act (“RDA”) governs zoning,

planning, and other land use matters in most of Prince George’s and Montgomery Counties.

Md. Code (1957, 2012 Repl. Vol.), § 20-101 of the Land Use Article (“LU”); see also Cty.

Council of Prince George’s Cty. v. Zimmer Dev. Co., 444 Md. 490, 521 (2015).1 Through

the RDA, and subject to its provisions, the State granted these counties the authority to

regulate land use in those parts of the Maryland-Washington Regional District (“Regional

District”) located within their respective borders. LU §§ 20-202, 22-104. Under the RDA,

the District Council has the authority to adopt and amend zoning laws and maps, LU § 22-

104(a)(1), (2), and must periodically consider whether to amend the master plans for the

areas located in the Regional District, LU § 21-105(c)(1). The District Councils for Prince

George’s County and Montgomery County consist of their respective county councils. LU




       1
         County Council of Prince George’s County v. Zimmer Development Co., 444 Md.
490 (2015), contains an excellent, comprehensive tutorial authored by Judge Glenn T.
Harrell, Jr. on the land use regime in Prince George’s County. Id. at 502–36.
§§ 22-101, 14-101(f)(1). The RDA divides the counties’ planning and zoning authorities

into separate titles—Title 21 governs planning and Title 22 governs zoning.

       Maryland has long recognized a distinction between zoning and planning. Appleton

Reg’l Cmty. Alliance v. Cty. Comm’rs of Cecil Cty., 404 Md. 92, 102 (2008). Although

they “complement each other and serve certain common objectives,” they achieve those

objectives through different means. Zimmer, 444 Md. at 505–06 (citation omitted). Zoning

is “the process of setting aside disconnected tracts of land varying in shape and dimensions,

and dedicating them to particular uses designed in some degree to serve the interests of the

whole territory affected by the plan.” Id. at 505 (citation omitted). The primary goal of

zoning is “the immediate regulation of property use through the use of [zoning]

classifications.” Mayor & Council of Rockville v. Rylyns Enters., Inc., 372 Md. 514, 530

(2002) (citations omitted). A property owner may receive a special exception, which

permits a use not automatically allowed by the zoning classification. See Stanley D.

Abrams, Guide To Maryland Zoning Decisions § 11.01 (5th ed. 2012). Special exceptions

must be authorized by an administrative body pursuant to existing zoning laws and are

subject to standards and conditions. Id.

       Plans, on the other hand, serve as a guide for long-term land use and development

goals and propose zoning changes to implement these aims. Rylyns, 372 Md. at 529

(footnote omitted); Pattey v. Bd. of Cty. Comm’rs for Worcester Cty., 271 Md. 352, 360

(1974) (citations omitted). Because plans do not regulate property use, zoning tools such

as sectional map amendments, which alter zoning for large portions of land, are used to

implement their recommendations. 1 Sara C. Bronin & Dwight H. Merriam, Rathkopf’s


                                             2
The Law of Zoning and Planning § 1:41 (2017); see Cty. Council for Montgomery Cty. v.

Dist. Land Corp., 274 Md. 691, 696 (1975) (quoting from a District Council resolution

explaining that a sectional map amendment was adopted to bring an area into conformance

with a master plan).

                        FACTS AND LEGAL PROCEEDINGS

       For zoning and planning purposes, Prince George’s County is divided into seven

subregions, each with its own master plan. Subregion 5, the focus of this appeal, covers

nearly 74 square miles of land located in the southwest corner of Prince George’s County,

just south of Washington, D.C. Subregion 5 is a major source of sand and gravel for

construction projects in the surrounding area. Respondents Chaney Enterprises Limited

Partnership (“Chaney”) and Southstar Limited Partnership (“Southstar”) own and operate

sand and gravel mines in Prince George’s County.2 Respondent Maryland Transportation

Builders and Materials Association (“MTBMA”) is a trade organization that represents the

mining industry and has members with mining operations located in the county

(collectively, “Mining Entities”).

       In 2002, Prince George’s County approved a new general plan that set forth the

long-term vision for land use and development in the county. As part of its vision, the

2002 Prince George’s County Approved General Plan (“2002 General Plan”) divided the

county into three land use areas called the Developed, Developing, and Rural Tiers.




       2
        Respondent Chaney Enterprises Limited Partnership (“Chaney”) received a special
exception to operate a sand and gravel mine in the Developing Tier in May 2013.

                                           3
Approximately three-quarters of Subregion 5 was placed into the Developing Tier, with

the remainder in the Rural Tier.

       Several years later, the Preliminary 2009 Subregion 5 Master Plan (“2009 Master

Plan”) revised the subregion’s master plan to reflect the goals and policies of the 2002

General Plan. The 2009 proposed plan recognized that “[s]and and gravel [are] essential

element[s] of new construction in the Washington, D.C. [ ] region” and sought to

“capitalize[ ] on the extraction of sand and gravel resources prior to the land being pre-

empted by other land uses.” It also set a goal of providing “commercially viable access to

sand and gravel resources.” Petitioner Prince George’s County Council sitting as District

Council (“District Council”) adopted the 2009 Master Plan in September 2009.

       In 2012, the Circuit Court for Prince George’s County invalidated the 2009 Master

Plan due to the District Council’s failure to follow State-mandated procedures. In April

2013, the District Council held a joint public hearing with the Prince George’s County

Planning Board (“Planning Board”) on a new plan, the 2013 Subregion 5 Master Plan

(“2013 Master Plan”), which contained the same goals and policies for surface mining as

the 2009 Master Plan. At the hearing and in written comments, several participants

expressed concern about the effects of mining operations in Subregion 5 on the surrounding

communities.    The Mining Entities did not appear at the hearing or submit written

comments on the 2013 Master Plan. After considering the oral and written testimony, the

Planning Board added more detailed special exception guidelines, but it did not propose

any changes to the 2013 Master Plan’s sand and gravel policies.




                                            4
       On July 8, 2013, the District Council met to consider several zoning matters,

including the 2013 Master Plan. The meeting notice did not indicate that the District

Council would be considering matters related to surface mining.3 At the meeting the

District Council considered the testimony and exhibits related to the 2013 Master Plan, and

then directed its staff “to prepare a resolution of approval with revisions.”

       On July 24, 2013, the District Council adopted, by resolution (“Resolution”), the

2013 Master Plan with amendments added since its July 8, 2013 meeting (“the

Amendments”). The purpose of the 2013 Master Plan was to “establish[ ] policies and

strategies to carry out a land use, preservation, and development vision for [ ] Subregion

5” consistent with the 2002 General Plan. The Amendments “restrict[ed] sand and gravel

mining to the [R]ural [T]ier.” It altered the plan’s goal from “capitaliz[ing]” on sand and

gravel resources to “balanc[ing] the need for” them against “the potential negative impact

and nuisance to nearby properties and the environment” and removed language that

prioritized the extraction of sand and gravel resources over other land uses. The District

Council inserted language to “[e]ncourage” mining companies to “provide specific

evidence” of a mine’s economic benefit. The plan was also amended to require mining

companies to “mitigate on[-] and off-site transportation impacts” and potentially limit the




       3
         Although the agenda for the July 8, 2013 public hearing of the Prince George’s
County Council sitting as District Council (“District Council”) is not part of the record
before us, counsel for the District Council, in response to a question from the Court during
oral argument, acknowledged that the notice of the July 8, 2013 work session did not
include anything about surface mining.

                                              5
hours and duration of mining activities.       Finally, the Amendments required mining

companies “to achieve post[-]mining reclamation that meets environmental needs.”4

       The District Council did not send the Amendments back to the Planning Board for

comment or a public hearing prior to their approval. On August 15, 2013, the District

Council published a public notice announcing its approval of the 2013 Master Plan with

the Amendments.

       On August 2013, the Mining Entities filed a petition for judicial review of the 2013

Master Plan in the Circuit Court for Prince George’s County pursuant to LU § 22-

407(a)(1). The Mining Entities argued that the Amendments were invalid because the

District Council failed to follow procedural requirements for their adoption. They also

argued that the Amendments were preempted by Maryland’s Surface Mining Act

(“SMA”).5 In its opposition to the Mining Entities’ petition, the District Council raised

four jurisdictional arguments for dismissal. Specifically, it argued that the petition was not

properly before the court because: (1) none of the Mining Entities participated in the 2013

Master Plan proceedings; (2) the Mining Entities failed to exhaust administrative remedies



       4
           The only other amendment changed the classification of three roadways.
       5
          Respondents Chaney, Southstar Limited Partnership (“Southstar”), and the
Maryland Transportation Builders and Materials Association (“MTBMA”) (collectively,
“Mining Entities”) also argued that the District Council exceeded its authority in adopting
the amendments to the 2013 Master Plan (“the Amendments”), that its decision was
arbitrary and capricious, and that it was not supported by substantial evidence in the record.
The Circuit Court for Prince George’s County concluded that the amendments were within
the scope of the District Council’s authority and supported by substantial evidence in the
record. The Court of Special Appeals did not reach these issues, and the Mining Entities
have not raised them with this Court.

                                              6
by applying for a special exception; (3) the 2013 Master Plan is not subject to judicial

review; and (4) the case was not ripe for review.

       The Circuit Court affirmed the District Council’s adoption of the Amendments, and

found that LU § 22-407 only authorized judicial review of “sectional map amendments and

zoning ordinances, and not [ ] master plans.”           The court also concluded that the

Amendments were not preempted by the SMA. The Mining Entities appealed to the Court

of Special Appeals, which reversed in an unreported per curiam opinion. Chaney Enters.

Ltd. P’ship v. Cty. Council of Prince George’s Cty., 2016 WL 4698144, at *1 (Md. Ct.

Spec. App. Sept. 7, 2016). The intermediate appellate court rejected the District Council’s

jurisdictional challenges to the Mining Entities’ suit. It held that the 2013 Master Plan was

invalid because the District Council failed to send the Amendments back to the Planning

Board for written comment. Id. at *10. On the preemption question, the court held that

the SMA did not preempt the Amendments.6 Id. at *14. The District Council filed a

petition for writ of certiorari, and the Mining Entities filed a cross-petition.

       We granted certiorari on both petitions.         The District Council presented the

following questions for our review:7


       6
         The panel was split on the preemption question. Judge Christopher B. Kehoe
joined Judge Andrea M. Leahy’s opinion on the issue but also wrote a separate concurring
opinion. Chaney Enters. Ltd. P’ship v. Cty. Council of Prince George’s Cty., 2016 WL
4698144, at *12–*14 (Md. Ct. Spec. App. Sept. 7, 2016). Judge Robert A. Zarnoch
dissented, finding that the Amendments were preempted by the Surface Mining Act
(“SMA”). Id. at *10–*12.
       7
        We have consolidated, rephrased, and reordered the questions from the District
Council’s Petition for Writ of Certiorari:


                                               7
         1. Can Respondents seek judicial review of the 2013 Master
            Plan under LU § 22-407?

         2. Did the trial court correctly uphold the District Council’s
            adoption of the 2013 Master Plan Amendments as
            procedurally proper?

The Mining Entities presented one question for our review:8

         Are the District Council’s Amendments to the 2013 Master
         Plan preempted by the SMA?




         1. Whether Section 22-407 of the Land Use Article and
            Maryland Rule 7-201, et seq., authorizes the filing of a
            petition for judicial review as a modality to maintain a
            judicial challenge to an area master plan?

         2. Whether Section 22-407 of the Land Use Article and
            Maryland Rule 7-201, et seq., authorizes a non-party to an
            agency proceeding approving an area master plan to file a
            petition for judicial review as a modality to maintain a
            judicial challenge to the approved plan?

         3. Whether Anne Arundel [Cty.] v. Bell, 442 Md. 539 [ ]
            (2015), requires Respondents to demonstrate taxpayer
            standing (as opposed to property owner standing), in order
            to maintain a judicial challenge to an area master plan?

         4. Whether Respondents failed to exhaust administrative
            remedies?

         5. Did the Court of Special Appeals err when it invalidated the
            District Council’s area master plan?
8
    We have rephrased the question presented from the Mining Entities’ petition:

         1. Whether the mining restrictions, including the categorical
            ban on mining, imposed by the District Council through
            amendments to the Subregion 5 Master Plan are preempted
            by the comprehensive and all-encompassing State law
            regulatory scheme governing surface mining in Maryland.

                                       8
       Because we answer the District Council’s first question in the affirmative and the

remaining questions in the negative, we shall affirm the judgment of the Court of Special

Appeals. We will, however, conclude that the Amendments are severable and that the

remaining portions of the 2013 Master Plan still stand.

                               STANDARD OF REVIEW

       Judicial review of an administrative agency action is typically “limited to

determining if there is substantial evidence in the record as a whole to support the agency’s

findings and conclusions, and to determine if the administrative decision is premised upon

an erroneous conclusion of law.” Marzullo v. Kahl, 366 Md. 158, 171 (2001) (citation

omitted). But the three questions we are tasked with answering—(1) whether LU § 22-407

authorizes judicial review of an area master plan; (2) whether the adoption of the

Amendments was procedurally proper; (3) and whether the Amendments are preempted by

the State’s surface mining laws—are questions of law, which we review without deference.

See Zimmer, 444 Md. at 553 (citation omitted).

                                      DISCUSSION

       The District Council has presented a barrage of interwoven jurisdictional and

procedural arguments which we will attempt to untangle. Its primary contention is that

LU § 22-407(a)(1) does not authorize judicial review of area master plans. As its fallback

position, the District Council asserts that even if LU § 22-407(a)(1) permits judicial review

in this case, the Mining Entities must meet certain threshold requirements before

proceeding in court. Finally, the District Council contends that it complied with the




                                             9
procedural requirements for adopting the Amendments. The Mining Entities, of course,

disagree.

       On the preemption question, the Mining Entities argue that the Amendments are

preempted by the SMA, which grants the Maryland Department of the Environment

(“MDE”) authority to issue surface mining permits. In response, the District Council

asserts that the General Assembly did not intend for the permitting process to supplant

local land use authority, and therefore the Amendments are not preempted.

                        Judicial Review Under LU § 22-407(a)(1)

       The District Council contends that the 2013 Master Plan merely sets land use

policies—unlike zoning, it is not binding—and therefore is not subject to judicial review.

In support of its argument, the District Council notes that the 2013 Master Plan was adopted

pursuant to its planning authority under Title 21, not its zoning authority under Title 22.

Because LU § 22-407(a)(1) appears in Title 22, not Title 21, the District Council argues, it

does not authorize judicial review of the Amendments.9

       The RDA authorizes judicial review of certain District Council decisions under

LU § 22-407(a)(1). When the Mining Entities filed their petition for judicial review, it

provided:




       9
         The District Council relies on Zimmer for the proposition that area master plans
are not subject to judicial review. It points to dicta in which we stated that “[t]he advisory
nature of plans makes direct judicial review of their adoption and approval infrequent, at
best.” Zimmer, 444 Md. at 522. But this statement did not relate to the question before the
Court. Id. Instead, we considered the District Council’s role in reviewing a Planning Board
decision. Id. at 553.

                                             10
             (a)(1) Judicial review of a final decision of the district council,
             including an individual map amendment or a sectional map
             amendment, may be requested by:
                     (i) any municipal corporation, governed special
                           taxing district, or person in the county;
                     (ii) any civic or homeowners association representing
                           property owners affected by the final decision; or
                     (iii) if aggrieved, the applicant for the zoning map
                           amendment.

(Emphasis added.)10

      This is not the first time that we have been tasked with interpreting the RDA’s

judicial review provisions. In County Council for Prince George’s County v. Carl M.

Freeman Associates., Inc., 281 Md. 70 (1977), the Court considered whether the District

Council’s approval of a rezoning sectional map amendment was subject to judicial review

under Maryland Code (1957, 1970 Repl. Vol., 1976 Cum. Supp.), Article 66D, § 8-106(e),



      10
         Maryland Code (1957, 2012 Repl. Vol.), § 22-407 of the Land Use Article (“LU”)
has been amended twice since the Mining Entities filed their petition for judicial review,
with the changes effective on April 8, 2014 and October 1, 2015. 2014 Md. Laws ch. 45;
2015 Md. Laws ch. 365. It currently provides:

             (a) Authorized — (1) Judicial review of any final decision of
             the district council, including an individual map amendment or
             a sectional map amendment, may be requested by any person
             or entity that is aggrieved by the decision of the district council
             and is:
                     (i) a municipal corporation, governed special
                           taxing district, or person in the county;
                     (ii) a civic or homeowners association
                           representing property owners affected by
                           the final decision;
                     (iii) the owner of the property that is the subject
                           of the decision; or
                     (iv) the applicant.


                                             11
a predecessor to LU § 22-407(a)(1). Id. at 72–74. Similar to the provision at issue here,

the statute provided for “judicial review of any final decision of the district council.” Id.

at 75 (emphasis added). Unlike the contested provision, it did not expressly provide for

review of sectional map amendments. The Court rejected the District Council’s argument

that a sectional map amendment is “purely legislative” and therefore was not a final

decision subject to judicial review. Id. It reasoned that “by using the words ‘any final

decision’ . . . the [L]egislature expressed an intent that council resolutions adopting

[sectional map amendments] be appealable in Prince George’s County.” Id. The District

Council argues that we have not extended this holding to master plans, and we should not

do so now. But we think that Freeman’s logic applies with equal force in this case.

       The Freeman Court further reasoned that the General Assembly intended to provide

broad judicial review in Prince George’s County because the narrower Montgomery

County provisions only permitted appeals from applications for map amendments.

Freeman, 281 Md. at 75 n.3 (citing Art. 66D, § 8-105(a)). This is still the case. As

currently codified, LU § 22-402(a)(1) limits judicial review in Montgomery County to “a

final action of the district council on an application for an individual map amendment or a

sectional map amendment.” A comparison of these two sections demonstrates that if the

General Assembly had wanted to restrict judicial review under LU § 22-407, it would have

done so. See Harford Cty. v. Saks Fifth Ave. Distrib. Co., 399 Md. 73, 86 (2007) (“[T]he

Legislature is presumed to have meant what it said and said what it meant.” (citation and

internal quotation marks omitted)).




                                             12
       Although LU § 22-407(a)(1) does not expressly list master plan amendments as

decisions subject to judicial review, its text broadly authorizes, without limitation, judicial

review of “a final decision” of the District Council. This is not the exact same language

the Freeman Court interpreted.       When LU § 22-407(a)(1)’s predecessor statute was

repealed and recodified in the Land Use Article, the General Assembly replaced “any” with

“a,” but the legislative history reveals that the General Assembly intended to recodify the

statute without substantive change.11 2012 Maryland Laws ch. 426. Thus, we read the

contested provision as broadly as the Freeman Court interpreted its previous iteration.

LU § 22-407 can readily be interpreted to mean that the General Assembly intended to

authorize judicial review of any final decision the District Council has the authority to

make—whether a planning decision or a zoning decision. Moreover, although the “scope

of review by Maryland courts of the legislative decisions embodied in original zonings and

comprehensive rezonings is quite narrow,” that scope broadens when “a relevant ordinance

or regulation, or specific zoning, subdivision, or other land use approval, make compliance

with the plan recommendations mandatory.” Zimmer, 444 Md. at 509, 522;12 Rylyns, 372


       11
          Since the Mining Entities filed their petition for judicial review, the General
Assembly has changed “a final decision” back to “any final decision” in LU § 22-
407(a)(1). 2015 Md. Laws ch. 365. This is further evidence that the General Assembly
did not intend to make a substantive change when it recodified the provision in 2012.
       12
         The District Council also points to three recent cases, Maryland Overpak Corp.
v. Mayor and City Council of Baltimore, 395 Md. 16 (2006), Anderson House, LLC v.
Mayor and City of Rockville, 402 Md. 689 (2008), and MBC Realty, LLC v. Mayor and
City Council of Baltimore, 403 Md. 216 (2008), for the proposition that comprehensive
zoning legislation is not subject to judicial review because it is advisory, not mandatory.
But these cases involved different judicial review provisions—Md. Code (1951, 2003 Repl.
Vol., 2005 Supp.), Art. 66B, § 2.09(a)(1)(ii) and § 4.08(a)(1)—than the one at issue here—

                                              13
Md. at 530–31 (“We repeatedly have noted that plans . . . are advisory in nature and have

no force of law absent statutes or local ordinances linking planning and zoning. Where the

latter exist, however, they serve to elevate the status of comprehensive plans to the level of

true regulatory device.” (footnote and citation omitted)); see also HNS Dev., LLC v.

People’s Counsel for Balt. Cty., 425 Md. 436, 457 (2012) (“[W]hen the development

regulations incorporate Master Plan compliance[,] the Master Plan itself becomes a

regulatory device, rather than a mere guide and recommendation.”).

       The District Council’s July 24, 2013 Resolution approving the Amendments is clear

and definitive in its adoption of policy to “[r]estrict sand gravel mining to the [R]ural

[T]ier,” a well-defined geographical area. The District Council acknowledges that the

Mining Entities will need to apply for special exceptions for sand and gravel operations.13

And § 27-317(a)(3) of the Prince George’s County Code (“PGCC”) requires that a special

exception use may only be approved if “[t]he proposed use will not substantially impair

the integrity of any validly approved Master Plan or Functional Master Plan, or, in




LU § 22-407(a)(1). Both § 2.09(a)(1)(ii) and § 4.08(a)(1) limited judicial review to a
“zoning action” taken by a local legislative body. This Court found that legislative acts
such as comprehensive zonings do not qualify for judicial review under these provisions
because they are not zoning actions. Md. Overpak, 395 Md. at 50 (§ 2.09(a)(1)(ii));
Anderson House, 402 Md. at 707 (§ 4.08(a)(1)). This is not the case for LU § 22-
407(a)(1)—it does not use the term “zoning action,” and we have never restricted the type
of actions subject to judicial review under this provision.
       13
         Concerning its exhaustion of administrative remedies argument, addressed supra,
the District Council asserts: “To the extent that any entity of Chaney has or acquires
property in the [Subregion 5 Master Plan] area, zoned for sand and gravel mining, the
adjudicatory remedies, provided by the [RDA] and [Prince George’s] County Code for
special exceptions, must be pursued and exhausted before resort to the courts.”

                                             14
the absence of a Master Plan or Functional Master Plan, the General Plan.” (Emphasis

added.) This county law creates the link between planning and zoning that elevates the

Amendments to a regulatory device. By the same token, when the landowner applies for a

permit to engage in surface mining under the SMA, the MDE “may not issue the permit

until the appropriate county has . . . [certified in writing] that the proposed land use

conforms with all applicable county zoning and land use requirements.” Md. Code (1975,

2007 Repl. Vol.), § 15-810(c)(2) of the Environment Article (“EN”). In our view, these

legislative provisions give the District Council the muscle to ensure that its policy to

“restrict sand and gravel mining to the rural tier” will be enforced—a further confirmation

that the Amendments created a regulatory device that, based on Rylyns and Freeman, is

subject to judicial review.

       In sum, based on the statutory language in LU § 22-407 and the binding regulatory

nature of the Amendments, we conclude that judicial review is authorized in this case.14



       14
          Relying on our recent decision in Anne Arundel County v. Bell, 442 Md. 539
(2015), the District Council argues that the Mining Entities must establish taxpayer
standing to sustain a challenge to comprehensive zoning legislation. We disagree.
Taxpayer standing is a “common law standing doctrine” that “permits taxpayers to seek
the aid of courts, exercising equity powers, to enjoin illegal and ultra vires acts of public
officials where those acts are reasonably likely to result in pecuniary loss to the taxpayer.”
Id. at 576 (quoting State Ctr., LLC v. Lexington Charles Ltd., 438 Md. 451, 538 (2014)).
Standing, however, “may be grounded on a statute conferring a legal interest or privilege.”
Long Green Valley Ass’n v. Bellevale Farms, Inc., 432 Md. 292, 313 (2013). The Mining
Entities pursue judicial review under LU § 22-407(a)(1), which provides the elements to
establish standing to challenge “any final decision” of the District Council. This section
creates independent statutory grounds—separate from the common law taxpayer standing
doctrine—to seek judicial review. Because we concluded, supra, that the Mining Entities’
suit falls under the ambit of LU § 22-407(a)(1), the common-law taxpayer standing
doctrine does not apply.

                                             15
                      Participation in Administrative Proceedings

       The District Council contends that because the Mining Entities did not attend any

of the public hearings on the 2013 Master Plan, they are barred from seeking judicial

review. Under the Administrative Procedure Act (“APA”), to be entitled to judicial review

of a final agency decision a person must be a party to agency proceedings and be aggrieved

by that final decision. Md. Code (1957, 2014 Repl. Vol.), § 10-222(a)(1) of the State

Government Article (“SG”); Cty. Council of Prince George’s Cty. v. Billings, 420 Md. 84,

97 n.10 (2011). There is a “low minimum threshold of required action” to become a party

to agency proceedings. Billings, 420 Md. at 101–02. We have explained that “anyone

clearly identifying himself to the agency for the record as having an interest in the outcome

of the matter being considered by that agency” satisfies this requirement. Sugarloaf

Citizens’ Ass’n v. Dep’t of Env’t, 344 Md. 271, 286–87 (1996) (quoting Morris v. Howard

Research & Dev. Corp., 278 Md. 417, 423 (1976)).

       But the District Council’s argument conflates standing to seek judicial review under

the APA with standing to seek judicial review under LU § 22-407(a)(1). In Boyds Civic

Ass’n v. Montgomery County Council, 309 Md. 683 (1987), we held that the APA does not

apply to proceedings before a county council. Id. at 703–04. In reaching our holding, we

concluded that the Montgomery County Council, which was sitting as District Council,

was not an “agency” under the APA. Id. at 704. The APA defined the term then as it does

today—“a unit that: (i) is created by general law; (ii) operates in at least [two] counties;

and (iii) is authorized by law to adjudicate contested cases.” Compare Md. Code (1957,

1984 Repl. Vol.), SG § 10-201(b)(2), with Md. Code (1957, 2014 Repl. Vol.), SG § 10-


                                             16
202(b)(2). We reasoned that although the RDA assigns zoning and planning duties to the

Montgomery County Council, it was “created by the Montgomery County [C]harter, not

by general law” and “[i]t obviously operates only in Montgomery County.” Boyds, 309

Md. at 704. Therefore, “it fail[ed] to fit the definition of ‘agency’ contained in [the APA].”

Id.

       The District Council similarly fails to fit the APA definition of “agency.” Although

the RDA—a general law—delegates the District Council zoning and planning authority,

the County Council, which sits as District Council, was created by the Prince George’s

County Charter and it only operates in that county. PGCC § 2-101. Therefore, the APA—

and its participation requirement—does not apply to proceedings before the District

Council.

       To support its argument that participation and aggrievement are still required, the

District Council relies on County Council of Prince George’s County v. Billings, in which

we unnecessarily applied the APA’s judicial review requirements in addition to those in

LU § 22-407(a)(1).15 420 Md. at 97–98. We concluded that citizens who sought judicial

review of two District Council decisions satisfied the “non-demanding” statutory standing

requirements of LU § 22-407(a)(1) as well as the APA’s participation and aggrievement

requirements. Id. But Billings did not graft the APA’s standing requirements onto

LU § 22-407(a)(1). Here, LU § 22-407(a)(1) expressly authorizes judicial review—and,



       15
         County Council of Prince George’s County v. Billings, 420 Md. 84 (2011),
applied Maryland Code (1957, 2003 Repl. Vol.), Article 28, § 8-106(e), which is where
LU § 22-407 was located prior to its recodification.

                                             17
unlike the APA’s provision, it does not require participation to establish standing.

Moreover, the Mining Entities clearly satisfy standing requirements of LU § 22-407(a)(1).

Chaney and Southstar are persons in the county, and the MTBMA represents at least one

mining entity that owns property in the Developing Tier of Subregion 5, where the

Amendments prohibit surface mining. See LU § 22-407(a)(1)(i), (ii).

       Furthermore, it runs counter to logic that we would require participation in

proceedings as a prerequisite to judicial review when the District Council did not give

notice that it was considering amending the 2013 Master Plan. The Mining Entities are

seeking judicial review because the District Council’s failure to follow proper procedures

resulted in their inability to weigh in on the proposed changes, i.e., participate.

                         Exhaustion of Administrative Remedies

       The District Council contends that Respondents Chaney and Southstar must exhaust

the RDA’s administrative remedies before resorting to the courts.16 It relies on Maryland

Reclamation Associates v. Harford County (MRA II), 342 Md. 476 (1996), and Prince

George’s County v. Ray’s Used Cars, 398 Md. 632 (2007), for the proposition that Chaney




       16
          See Prince George’s County Code § 27-410 (providing additional requirements
for surface mining special exceptions); LU § 25-209 of the (requiring, in approving a
special exception for sand and gravel mining, that the Maryland-National Capital Park and
Planning Commission prepare a report which shall “comprehensively evaluate the request
[for a special exception] by analyzing the impact of the proposed mining activities on the
surrounding area”).

                                              18
and Southstar must first apply for special exceptions before they can petition for judicial

review of the area master plan amendments. We are not persuaded.

       In MRA II, a landowner brought a declaratory judgment action challenging land-use

ordinances governing rubble landfills. 342 Md. at 485. We declined to address the

landowner’s arguments because Harford County had established a zoning board of appeals

pursuant to the Express Powers Act (“EPA”), which mandated exhaustion before a party

could seek judicial review. Id. at 494–97. We explained that if the General Assembly “has

provided an administrative remedy for a particular matter, . . . this Court has ‘ordinarily

construed the pertinent legislative enactments to require that the administrative remedy be

first invoked and followed’ before resort to the courts.” Id. at 493 (alteration omitted)

(quoting Bd. of Educ. for Dorchester Cty. v. Hubbard, 305 Md. 774, 786 (1986)).

       In Ray’s, 18 used car dealers challenged the constitutionality of a Prince George’s

County zoning ordinance that restricted the size of used car lots under the Declaratory

Judgments Act. 398 Md. at 636. We concluded that the car dealers had to exhaust the

administrative remedies provided to them under the RDA and the PGCC before seeking a

declaratory judgment. Id. at 650. We explained that “the adjudicatory administrative and

judicial review procedures under the Regional District Act . . . are available to furnish relief

to each of the plaintiff[s].” Id. at 647.

       Unlike the MRA II and Ray’s petitioners, the Mining Entities are using a procedure

provided under the RDA. They are challenging the Amendments under LU § 22-407(a)(1),

which expressly provides for judicial review of “any final decision” of the District Council.

Because the Mining Entities seek relief through a judicial review procedure available to


                                              19
them under the RDA as opposed to seeking relief under a separate statute, we find that

exhaustion is not mandated here.

       The Court of Special Appeals recognized two additional statutory provisions that

cut against the District Council’s exhaustion argument. First, LU § 22-407(a)(2) sets a 30-

day deadline for filing a petition for judicial review. Even if a party submitted a special

exception application before the 30-day deadline, the lengthy special exception process

would not conclude before the window for seeking judicial review had closed. Second,

LU § 22-407(a)(1)(ii) expressly authorizes civic associations such as the MTBMA to seek

judicial review. Such associations cannot apply for a special exception for surface mining.

       The doctrine requiring exhaustion of administrative remedies is longstanding—but

it is not absolute. Harbor Island Marina, Inc. v. Bd. of Cty. Comm’rs of Calvert Cty., 286

Md. 303, 308 (1979) (“[T]here are few absolutes in the law, and the rule that an

administrative remedy must be exhausted before recourse is had to the courts is not one of

them.” (quoting State Dep’t of Assessments & Taxation v. Clark, 281 Md. 385, 403 (1977)).

We do not read the right to judicial review established in LU § 22-407(a)(1) to require that

this challenge—to the validity of the substantive restrictions enacted and the procedural

method of enactment—be preceded by completion of the special exception administrative

process. In Harbor Island Marina, we explained that an exception to the exhaustion

doctrine “permits a judicial determination without administrative exhaustion when there is

a direct attack upon the power or authority (including whether it was validly enacted) of

the legislative body to adopt the legislation from which relief is sought.” 286 Md. at 308.




                                            20
The Mining Entities’ procedural and preemption arguments attack the validity of the

District Council’s adoption of the Amendments.

                  Adoption of the 2013 Master Plan with Amendments

       We now turn to the merits of the Mining Entities’ claims. They first contend that

the District Council “unilaterally and materially changed” the 2013 Master Plan during its

July 8, 2013 meeting without referring the Amendments back to the Planning Board for

comment and urge us to invalidate the plan’s adoption. The District Council responds that

the Amendments were properly enacted because they were based on the record before the

Planning Board.

       In support of its argument, the District Council cites PGCC § 27-646(a)(2), which

provides, in relevant part: “If the District Council considers amendments to the adopted

plan that are not based on the record . . . , then at least one (1) additional joint public

hearing shall be held with the Planning Board on the amendments.” (Emphasis added.) A

review of the record before the District Council reveals testimony and written comments

critical of mining, which leads us to conclude that the Amendments were “based on the

record.” Thus, the District Council was not required to hold another joint public hearing

on the Amendments.

       The Mining Entities have more success with their second argument based on

PGCC § 27-646(a)(3). This subsection dictates that “[a]ll proposed amendments shall be

referred to the Planning Board for its written comments, which shall be submitted to the

[District] Council prior to its action on the amendments.” (Emphasis added.) The use of

“shall” clearly imposes a mandate that any amendments—including those based on the


                                            21
record—be sent back to the Planning Board. There is no evidence that the District Council

complied with this mandate.

       The District Council attempts to fend off these procedural challenges by the Mining

Entities by pointing to LU § 21-104(b)(4), which provides that a master plan “may not be

deemed void, inapplicable, or inoperative on the ground that the basis, content, or

consideration of the plan or amendment is inconsistent with [the RDA].” But LU § 21-

104(b)(4) only prohibits invalidations due to noncompliance with the RDA. It makes no

mention of the PGCC—the basis for the Mining Entities’ procedural challenge. LU § 21-

104(b)(4) simply does not apply. We hold, therefore, that the District Council’s failure to

comply with PGCC § 27-646(a)(3) dictates that adoption of the Amendments be vacated.

       The District Council, though, is absolutely right to point us to the Resolution’s

severability clause,17 which permits unenforceable provisions of the Resolution to be

invalidated without affecting the remaining provisions.18          We have explained that a



       17
          The severability provision states: “[T]he provisions of this Resolution are
severable. If any provision, sentence, clause, section, or part thereof is held illegal, invalid,
unconstitutional, or unenforceable, such illegality, invalidity, unconstitutionality, or
unenforceability shall not affect or impair any of the remaining provisions, sentences,
clauses, sections, or parts hereof or their application to persons, or circumstances. It is
hereby declared to be the legislative intent that this Resolution would have been adopted
as if such illegal, invalid, unconstitutional, or unenforceable provision, sentence, clause,
section, or part had not been included therein.”
       18
          The Mining Entities argue that we should decline to address the severability
argument because the District Council failed to raise it at the trial level and did not
specifically identify the severable portions of the 2013 Master Plan. We reject the Mining
Entities’ contentions. First, a review of the record reveals that the District Council raised
the severability argument in its trial court brief. Second, the severable portions are the
Amendments the Mining Entities are challenging as procedurally deficient.

                                               22
severability clause only raises the presumption of severability. Anne Arundel Cty. v.

Moushabek, 269 Md. 419, 428 (1973) (citation omitted). If legislation contains such a

clause, then the court must ask: “[W]ould the legislative body have enacted the statute or

ordinance if it knew that part of the enactment was invalid?” Id. (citation omitted). We

find this to be true of the 2013 Master Plan. The 2013 Master Plan is about 200 pages long

and addresses multiple aspects of land use and development in Subregion 5—not just

surface mining. It is the result of years of study and public comment. The Amendments,

by contrast, are approximately three pages long, and two of the three affect surface mining.

Additionally, the District Council held the required public hearing on the original 2013

Master Plan without the challenged Amendments. Finally, without the Amendments, the

2013 Master Plan would still carry out the District Council’s intent to update the Subregion

5 Master Plan to implement the recommendations of the 2002 General Plan.

       For these reasons, we conclude that the Amendments are severable from the 2013

Master Plan, and its remaining portions still stand.

                                        Preemption

       Although not essential to our holding, we exercise our discretion to address the

preemption issue that has been fully briefed here and below, as it may avoid the expense

and delay of another appeal. Md. Rule 8-131(a). The Mining Entities aver that the SMA

so extensively regulates surface mining that the General Assembly must have intended for

the State to occupy the entire field, and we therefore should invalidate the Amendments.

We agree that the General Assembly intended to vest permitting authority for surface




                                             23
mining solely with the State, but we do not read the SMA to preempt local zoning and

planning authority.

       In Maryland, “State law may preempt local law in one of three ways: (1) preemption

by conflict, (2) express preemption, or (3) implied preemption.” Md. Reclamation Assocs.,

Inc. v. Harford Cty. (MRA IV), 414 Md. 1, 36 (2010) (citation omitted). The Mining

Entities rely on the third category.19 Implied preemption occurs when a local law “deals

with an area in which the State Legislature has acted with such force that an intent by the

State to occupy the entire field must be implied.” Talbot Cty. v. Skipper, 329 Md. 481, 488

(1993) (alterations and citation omitted). We have repeatedly stated that the “primary

indicia of a legislative purpose to pre-empt an entire field of law is the comprehensiveness

with which the General Assembly has legislated the field.” Allied Vending, Inc. v. City of

Bowie, 332 Md. 279, 299 (1993) (quoting Skipper, 329 Md. at 488); see also Ad + Soil,

Inc. v. Cty. Comm’rs of Queen Anne’s Cty., 307 Md. 307, 328 (1986).




       19
           The Mining Entities also argue that the Amendments are preempted by conflict
with the SMA. They contend that the Amendments are contrary to the SMA’s regulatory
approach, and, therefore, frustrate the purpose of the SMA. Conflict preemption occurs
when a local law “prohibits an activity which is intended to be permitted by state law, or
permits an activity which is intended to be prohibited by state law.” Talbot Cty. v. Skipper,
329 Md. 481, 487 n.4 (1993) (listing cases). Maryland has not recognized frustration of
purpose-type conflict preemption. Indeed, in Worton Creek Marina, LLC v. Claggett, 381
Md. 499 (2004), we expressly disavowed the Court of Special Appeals’ application of
federal “frustration of purpose” preemption to a local property use ordinance. Id. at 517.
We rejected the application of this doctrine because our appellate courts had never applied
it to resolve a conflict between state and local law. Id. at 516. We see no reason to depart
from our conclusion in Worton, and therefore decline to apply frustration of purpose
conflict preemption in this case.

                                             24
        Two state laws are at play here: the RDA and the SMA. As discussed above, the

RDA governs zoning and planning in the Regional District, which includes the majority of

Prince George’s and Montgomery Counties. The RDA designated both counties’ District

Councils and delegated to them local zoning and planning authority, which may be

exercised through the adoption or amendment of zoning laws or maps. LU §§ 22-101, 22-

104(a)(1), (2); Zimmer, 444 Md. at 523–24 n.29. This authority includes the ability to

regulate land use for “trade,” “industry,” or “residential purposes,” as well as “surface,

subsurface, and air rights for the land” used for those purposes. LU § 22-104(b)(5)(i)–(iii),

(vii), (b)(6).

        The SMA, enacted in 1975, granted the MDE authority to issue surface mining

permits and dictates certain criteria for permit applications. EN §§ 15-801 through 15-834;

1975 Md. Laws ch. 581. Pursuant to its authority under the SMA, the MDE promulgated

regulations establishing reclamation plan requirements for permit applications. COMAR

26.21.01.09–.20 (2010). The Mining Entities read the SMA’s permitting scheme to be so

“all-encompassing” as to preempt the District Council’s zoning and planning authority.

        We recently faced a similar preemption question regarding whether a county could

place restrictions on rubble landfills through a zoning ordinance. In MRA IV, a company

that wanted to construct a rubble landfill challenged a zoning ordinance that restricted the

size of such landfills. 414 Md. at 8–9, 11. It argued that the State’s rubble landfill

permitting authority preempted zoning ordinances that would preclude operation under a

State-issued permit. Id. at 38. We rejected this argument, concluding that when the county

council enacted the zoning ordinance “[i]t did so for classic zoning considerations” and not


                                             25
“criteria falling within the bailiwick of MDE.” Id. at 40. We found support for our

conclusion in Maryland Code (1982, 2007 Repl. Vol., 2008 Cum. Supp.), EN § 9-

210(a)(3)(i), which stated that “‘the [MDE] Secretary may not issue a permit to install’ a

waste disposal system unless that system ‘[m]eets all applicable county zoning and land

use requirements.’” Id. (alterations in original).

       The Mining Entities attempt to distinguish MRA IV, arguing that local governments

have traditionally had some control over solid waste disposal, but that this is not true of

surface mining. They point to two provisions of the SMA to support their argument that

the SMA is so comprehensive that it impliedly preempts the Amendments—EN §§ 15-

802(b) and 15-834(c). We do not read these provisions to have the preemptive intent the

Mining Entities would imbue them with. Section 15-802(b) merely states that the SMA is

“an exercise of the police powers of the State . . . [to] provid[e] for the protection and

conservation of the natural resources of the State,” including reclamation of surface mining

areas. It does not vest the State with sole authority to regulate surface mining. Section 15-

834(c) exempts counties from SMA provisions “regulating surface mining, reclamation

and revegetation procedures” if their laws are “as restrictive as” the SMA. The Mining

Entities argue that because the MDE has not made this determination for Prince George’s

County, the State has not delegated its regulatory authority to the District Council. But our

preemption analysis is not confined to whether the State has delegated its regulatory

authority to a locality. Rather, this provision makes clear that the General Assembly

contemplated not only local planning and zoning restrictions on surface mining, but, in

certain instances, local regulation of surface mining. When a statute expressly allows the


                                             26
State to defer to a locality’s regulatory determinations, the General Assembly could not

have “acted with such force that an intent by the State to occupy the entire field must be

implied.” Skipper, 329 Md. at 488.

          Other provisions in the SMA also show that the General Assembly did not intend it

to supplant local zoning and planning authority. The SMA grants the MDE the authority

to issue surface mining permits, but EN § 15-810(a) requires the MDE to process an

applicant’s permit “concurrently with any local or county land use and zoning reviews.”

Like the statute at issue in MRA IV, the SMA provides that the MDE “may not issue [a]

permit until the appropriate county has . . . [p]rovided [the MDE] with a written statement

that states that the proposed land use conforms with all applicable county zoning and land

use requirements.” Compare EN § 15-810(c)(2), with EN § 9-210(a)(3)(i). As Judge

Andrea M. Leahy recognized, “There is no reasonable way to construe these provisions of

the Maryland Code as doing anything other than complementing local government’s role

in planning and zoning.” Chaney, 2016 WL 4698144, at *13 (quoting MRA IV, 414 Md.

at 40).

          The Mining Entities rely on East Star, LLC v. County Commissioners of Queen

Anne’s County, 203 Md. App. 477 (2012), in support of their argument that the

Amendments are preempted by the SMA. We are not persuaded. In East Star, the Court

of Special Appeals held that a local zoning ordinance restricting the operation of “major

extraction operations” to a duration of five years and requiring reclamation before an

operation could expand was preempted by the SMA. Id. at 481, 493, 494. The court

distinguished MRA IV, reasoning that the restrictions on these operations, especially the


                                             27
reclamation provisions, were “not traditional areas of regulation controlled by local

government,” and were therefore preempted by implication. Id. at 493. Unlike the

ordinance at issue in East Star, the disputed Amendments in this case cannot be read as

seeking to regulate the permitting of surface mines. Indeed, apart from the prohibition on

surface mining in the Developing Tier—clearly a zoning matter20—their language is

equivocal and does not impose any concrete obligations on mining operations. For

example, one of the Amendments would “[r]equire mining entities to achieve post[-]

mining reclamation that meets environmental needs,” but does not define environmental

needs.21 The Amendments address “classic zoning considerations[, such as] the impact of

the use on neighboring properties due to emissions from the site, increase in noise, increase

in traffic, danger to children, impairment of landscape and visual concerns, etc.” that are

within the purview of local zoning authorities. MRA IV, 414 Md. at 40.

       We agree with Judge Leahy that “it cannot be that the Council—and by extension,

the citizens of Prince George’s County—are powerless to restrict surface mining in those

areas of the County where surface mining is no longer a safe and viable activity.” Chaney,


       20
          Preliminary 2009 Subregion 5 Master Plan described the Developing Tier as
consisting of “established neighborhoods and shopping areas, schools, libraries,
employment areas, and a hospital center. It is where most of the Subregion 5 population
will continue to reside and to work.” Clearly, surface mining in these locales would be a
concern to zoning authorities and well within their scope of authority.
       21
          The Amendments also “require[e] applicants to mitigate on[-] and off-site
transportation impacts from mining activities and potentially limit[ ] the daily hours of
mining activities and duration of sand and gravel approvals to mitigate the nuisance to
nearby communities.” Unlike East Star, LLC v. County Commissioners of Queen Anne’s
County, 203 Md. App. 477 (2012), they do not place any restrictions on permit duration or
require reclamation to be completed before a mining operation can expand.

                                             28
2016 WL 4698144, at *14. We hold that the SMA does not preempt local zoning and

planning authority—at least to the extent of prohibiting surface mining in the Developing

Tier (except for any vested rights).22 If we were to conclude otherwise, we “would be

reading an over-broad preemptive intent into an otherwise clear statutory scheme.” MRA

IV, 414 Md. at 40.

                                     CONCLUSION

       The District Council failed to follow its own procedure for adopting amendments to

2013 Master Plan, and, therefore, they are invalid. Because the Amendments are severable,

however, we uphold the remaining portions of the 2013 Master Plan. Additionally,

Maryland’s Surface Mining Act does not preempt the 2013 Master Plan Amendments, at

least to the extent that the Amendments prohibit surface mining in the Developing Tier of

Subregion 5. Accordingly, we affirm the judgment of the Court of Special Appeals.


                                          JUDGMENT OF THE COURT OF
                                          SPECIAL APPEALS AFFIRMED. COSTS
                                          TO BE EVENLY DIVIDED BETWEEN
                                          PETITIONER AND RESPONDENTS.




       22
          Like the Court of Special Appeals, we do not reach the question of whether
distinct parts of the Resolution may conflict with the SMA. As our intermediate appellate
court suggests, such analysis might include “whether the provision that would have
required surface mining operators to mitigate certain on-site transportation impacts as part
of the special exception application process would have conflicted with the [SMA].”
Chaney, 2016 WL 4698144, at *14.

                                            29